Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective June 22, 2021, the Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Kevin K. Hill, Art Unit 1633 whose contact information is provided at the end of this Action.

Detailed Action
	This action is in response to the papers filed March 23, 2021. 

Amendments
           Applicant's response and amendments, filed March 23, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1, 5, 9-11, 19-26, 28, and 31-41, amended Claims 2-4, 6-8, 12-16, and 27, and added new claims, Claims 43-45.

Election/Restrictions
Applicant has elected the invention of Group II, claim(s) 12-15 and 42, drawn to a cell-free single-strand break repair and signaling system.
	Election of Applicant’s invention(s) was made with (without) traverse.

Response to Arguments
Applicant argues that Groups I, II, Ill and IV share at least the special technical feature of the engineered site-specific, nicked, single-strand break (SSB) plasmid structure of claim 8. The common technical feature is an engineered, double-stranded plasmid structure, each structure having a single nick in only the (+) strand (outer strand) of the plasmid, where the nick is specifically engineered to be located in only a single, specific site for specific restriction enzyme.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hsieh et al (U.S. 2011/02565593) disclosed a plasmid specifically engineered to comprise a single site for 
Hsieh et al do not disclose ipsis verbis that the single site for cleavage by a nickase is only on the (+) strand (outer strand) of the plasmid. However, Heiter et al (J. Mol. Biol. 348:631-640, 2005) is considered relevant prior art for having taught the design of site-specific DNA-nicking restriction endonuclease mutants, said site-specific DNA-nicking restriction endonuclease mutants comprising a catalytic mutation functional to nick the bottom (syn. (-)) strand of a target sequence or functional to nick the top (syn. (+)) strand of a target sequence. Heiter et al taught that said site-specific DNA-nicking restriction endonuclease mutants could prove useful for investigation of DNA repair and for laboratory procedures that initiate from nicks (Abstract).
It would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art have long-recognized that there is a finite number, to wit, two, either the (+) strand (outer strand) or the (-) strand (inner strand) of the plasmid, immediately identified, predictable, and potential solutions from which to place the single site for cleavage by the nickase, and could have pursued the known potential options, each with a reasonable expectation of success.  
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").

The special technical feature of Group II, not required by Group I, is the eukaryotic cell-free extract. The special technical feature of Group III, not required by Groups I-II, is methods of identifying modulating DNA damage response. The special technical feature of Group IV, not required by Groups I-III is an array with a plurality of spots, each with a different test compound.
          The requirement is still deemed proper and is therefore made FINAL.

	Claims 2-4, 6-8, 12-18, 27, 29-30, and 42-45 are pending.
	Claims 2-4, 6-8, 16-18, 27, and 29-30 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 12-15 and 42-45 are under consideration. 

Priority
This application is a 371 of PCT/US2017/0656639 filed on December 11, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/467,894 filed on March 7, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on September 4, 2019 and October 24, 2019 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
DeStaphanis et al (Biochem. Biophys. Res. Comm. 460: 609-615, available online March 20, 2015)	
Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Specification
1. 	The disclosure is objected to because of the following informalities: pg 58 discloses SEQ ID NO:3, referring to “underlined residue”; however, no such underlining is present.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 13-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See MPEP §2173.05(p). 
	The claims are directed to a system [product], but then recite a method step “incubating”.
	Appropriate correction is required.

3. 	Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention. The claims do not positively recite an actual method step. Rather, the claims merely recite an intended use of the composition. Since the claim does not set forth the necessary steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) ( claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP §2173.05(p) and §2173.05(q).
Furthermore, “wherein incubating” appears to be an intended use recitation. Instant claims are directed to a product, not a method, the scope of which does not require the engineered site-specific, SSB plasmid structure to be present in the eukaryotic cell-free extract. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

4. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “…plasmid structure of claim 8”. There is insufficient antecedent basis for this limitation in the claim because Claim 8 has been withdrawn.
Applicant should amend independent Claim 12 to be complete in and of itself.
Appropriate correction is required. 

5. 	Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “instructions for identifying modulators”. There is insufficient antecedent basis for this limitation in the claim because Claim 12 does not recite the presence of a modulator in the system.
Appropriate correction is required. 

6. 	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The order of the claims is not in accordance with MPEP §608.01(m), nor complies with 35 U.S.C. 112(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The claims should be arranged in order of scope so that the first claim presented is the least restrictive. Claim 15 has been amended to recite dependency upon later presented Claim 45. 
Applicant should correct the numbering of the claim set to comply with 35 U.S.C. 112(d) and MPEP §608.01(m).
For example, Claim 15 should be cancelled, and re-presented as new claims starting at Claim 46 onwards, so that Claim 45 is first presented.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.
Applicant is advised that the amendments to presently withdrawn Claims 2-4 and 6-7 suffer the same error, and should also be corrected.

7. 	Claim(s) 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claim recites wherein incubating the engineered site-specific, SSB plasmid structure in the eukaryotic cell-free extract [structure] results in [functional property(ies)] one or more DNA damage response (DDR) activities selected from the group consisting of: initiation of DDR processes, recruitment of DDR signaling molecules, formation of DDR complexes, and repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid.
Either the recited DDR activities are inherent properties of (that naturally flow from) the eukaryotic cell-free extract of independent Claim 12, or they are not. 

Furthermore, in regard to instant claims, it is noted that the "wherein incubating the engineered site-specific, SSB plasmid structure in the eukaryotic cell-free extract results in…” clause does not recite any additional structure(s) and/or active method step(s) but simply states a characterization or conclusion of the results of the eukaryotic cell-free extract upon incubating the engineered site-specific, SSB plasmid structure in the eukaryotic cell-free extract. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a first eukaryotic cell-free extract that is not capable of resulting in one or more DNA Damage Response activity(ies) recited in the Markush Group, as opposed to and distinguished from a second eukaryotic cell-free extract that is capable of resulting in one or more DNA Damage Response activity(ies). 
Furthermore, “wherein incubating” appears to be an intended use recitation. Instant claims are directed to a product, not a method, the scope of which does not require the engineered site-specific, SSB plasmid structure to be present in the eukaryotic cell-free extract. As evidenced by Claim 42, the product of Claim 12 encompasses a packaged kit with instructions. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claim(s) 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002).
With respect to Claim 12, Wang et al is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair and signaling system comprising: 
an engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme (Figure 1B, N.AlwI site); and 
eukaryotic cell-free extract, to wit, nuclear extracts prepared from human HeLa cells (pg 26137, col. 1, “HeLa Nuclear Extracts”). 
With respect to Claim 13, Wang et al taught that eukaryotic cell-free extract, to wit, nuclear extracts prepared from human HeLa cells is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid (pg 26138, col. 2, “we found that almost all (initially nicked) DNA migrated as closed circles”). 
Thus, Wang et al anticipate the claims.

9. 	Claim(s) 12-13 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al (DNA Repair 28: 1-7, available online February 4, 2015).
With respect to Claim 12, Harris et al is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair and signaling system comprising: 
an engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme (Figure 1B, legend, “Nt.BstNBI generates a single nick”); and 
eukaryotic cell-free extract, to wit, nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).
With respect to Claim 13, Harris et al taught that eukaryotic cell-free extract prepared from Xenopus egg extract is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid, as evidenced by the production of supercoiled molecules (Figure 1, legend, “MMR excision/resynthesis machinery is directed to the nicked strand”; “supercoiled product”). 
With respect to Claim(s) 43-45, Harris et al is taught the eukaryotic cell-free extract, to wit, comprises high-speed supernatant and nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. 	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Harris et al (DNA Repair 28: 1-7, available online February 4, 2015), as applied to Claims 12-13 and 43-45 above, and in further view of Lebofsky et al (Methods Mol. Biol. 521: 229-252, 2009; of record in specification).
Determining the scope and contents of the prior art.
With respect to Claim 12, Harris et al is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair and signaling system comprising: 
an engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme (Figure 1B, legend, “Nt.BstNBI generates a single nick”); and 
eukaryotic cell-free extract, to wit, nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).

with respect to Claim(s) 15, Lebofsky et al is considered relevant prior art for having taught a cell-free Xenopus egg extract comprising high-speed supernatant (HSS) obtained by the following steps: 
centrifuging Xenopus eggs at about 20,000g for about 20min; 
retaining a low-speed supernatant (LSS) layer; 
centrifuging the LSS at about 260,000g, for about 90min; and 
retaining the supernatant layer to produce the HSS (pg 236, Figure 1).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and cell biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
 In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first means of obtaining a Xenopus cell-free extract comprising high-speed supernatant, as taught by Harris et al, with a second means of obtaining a Xenopus cell-free extract comprising high-speed supernatant, as taught by Lebofsky et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first means of obtaining a Xenopus cell-free extract comprising high-speed supernatant with a second means of obtaining a Xenopus cell-free extract comprising high-speed supernatant because Harris et al taught the HSS was obtained using a preparation method by Walter et al (1998); whereas, Lebofsky et al (co-author with said Walter) later taught that the method per Lebofsky et al has the advantage of allowing replication of small plasmids with desired modifications and manipulation of the nuclear environment (Abstract). The 2009 method supports efficient replication of added DNA templates and removes the need for a nuclear envelope, as it bypasses nuclear envelope formation, said system “improves on the drawbacks of the nucleus-dependent system”. Since there is no nuclear envelope barrier to overcome, the 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Harris et al taught that eukaryotic cell-free extract prepared from Xenopus egg extract is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid, as evidenced by the production of supercoiled molecules (Figure 1, legend, “MMR excision/resynthesis machinery is directed to the nicked strand”; “supercoiled product”). 
With respect to Claim(s) 43-45, Harris et al is taught the eukaryotic cell-free extract, to wit, comprises high-speed supernatant and nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

11. 	Claims 14 and 42-44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Harris et al (DNA Repair 28: 1-7, available online February 4, 2015) and Lebofsky et al (Methods Mol. Biol. 521: 229-252, 2009; of record in specification), as applied to Claims 12-13, 15, and 43-45 above, and in further view of DeStaphanis et al (Biochem. Biophys. Res. Comm. 460: 609-615, available online March 20, 2015; Applicant’s own work not cited in an IDS) and Albrecht et al (U.S. 2007/0269824).
Determining the scope and contents of the prior art.
with respect to Claim(s) 14, DeStaphanis et al (Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught a cell-free eukaryotic system for studying DNA damage response (DDR) pathway, the system comprising Xenopus egg extract (pg 610, col. 1, Materials and Methods, 2.1 Xenopus egg extract). DeStphanis et al taught the system further comprises one or more test compounds that may modulate DDR (e.g. pg 610, col. 1, Materials and Methods, 2.1 related procedures; pg 61, col. 2, “MMC-induced DDR pathway”; pg 613, col. 2, “REV1 is important for the MMC-induced DDR pathway in Xenopus egg extract”; Figure 4 REV1 mutants). 
Similarly, Albrecht et al is considered relevant prior art for having disclosed a system for measuring DNA damage and DNA repair (Abstract), the system comprising a test compound, thereby allowing the user to investigate the compound’s mode of damage and the ability to repair the damage (Figure 7; [0072-73]).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Harris et al to further comprise one or more test compounds with a reasonable expectation of success, the artisan being motivated to do so because Lebofsky et al suggested that the Xenopus extracts may be supplemented with additional factors (pg 230, ¶2) and Applicant himself (DeStephanis et al) successfully demonstrated the ability to supplement test compounds in cell-free Xenopus egg extracts in a system to study DNA damage response (DDR) activity.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Harris et al taught that eukaryotic cell-free extract prepared from Xenopus egg extract is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid, as evidenced by the production of supercoiled molecules (Figure 1, legend, “MMR excision/resynthesis machinery is directed to the nicked strand”; “supercoiled product”). 
With respect to Claim(s) 43-45, Harris et al is taught the eukaryotic cell-free extract, to wit, comprises high-speed supernatant and nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).
DeStaphanis et al (Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught a system for studying DNA damage response (DDR) pathway, the system comprising Xenopus egg extract (pg 610, col. 1, Materials and Methods, 2.1 Xenopus egg extract).
With respect to Claim(s) 15, Lebofsky et al is considered relevant prior art for having taught a cell-free Xenopus egg extract comprising high-speed supernatant (HSS) obtained by the following steps: 
centrifuging Xenopus eggs at about 20,000g for about 20min; 
retaining a low-speed supernatant (LSS) layer; 
centrifuging the LSS at about 260,000g, for about 90min; and 
retaining the supernatant layer to produce the HSS (pg 236, Figure 1).
With respect to Claim 42, Albrecht et al disclosed a kit [0071] comprising reagents to perform the DNA damage or DNA repair assay(s), including agents such as DNA adducts [0072] or reagents to measure the number of apurinic or apyrimidinic (AP) sites [0073], or primers or probes to quantify DNA damage [0074], said kit further comprising instructions for use and interpretation of the results of the assays [0078-79].
In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe). See MPEP 2112.01(III)
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
12. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/            Primary Examiner, Art Unit 1633